.

Exhibit 10.25BJ

 

 

SIXTY-SIXTH AMENDMENT

TO

AMENDED AND RESTATED

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC

 

 

This Sixty-sixth Amendment (the “Amendment”) is made by and between CSG Systems,
Inc., a Delaware corporation (“CSG”), and Charter Communications Holding
Company, LLC, a Delaware limited liability company (“Customer”).  CSG and
Customer entered into that certain Amended and Restated CSG Master Subscriber
Management System Agreement dated February 9, 2009 (CSG document no. 2298875),
as amended (the “Agreement”), and now desire to further amend the Agreement in
accordance with the terms and conditions set forth in this Amendment.  If the
terms and conditions set forth in this Amendment shall be in conflict with the
Agreement, the terms and conditions of this Amendment shall control.  Any terms
in initial capital letters or all capital letters used as a defined term but not
defined in this Amendment shall have the meaning set forth in the
Agreement.  The effective date of this Amendment is the date last signed below
(the "Effective Date").  Further, upon execution of this Amendment by the
parties, any subsequent reference to the Agreement between the parties shall
mean the Agreement as amended by this Amendment.  Except as amended by this
Amendment, the terms and conditions set forth in the Agreement shall continue in
full force and effect according to their terms.

 

 

Now, therefore, CSG and Customer agree to the following as of the Effective
Date:

 

1.  The parties wish to extend the Agreement through March 6, 2015, in order to
finalize terms for a longer extension and therefore Section 1.2 entitled Term
shall be deleted in its entirety and replaced with the following:

 

"1.2  Term.  Unless earlier terminated pursuant to Sections 6.1, this Agreement
shall commence on the Effective Date and remain in effect thereafter for an
initial term expiring on March 6, 2015 (“Initial Term”)."

 

THIS AMENDMENT is executed on the day and year last signed below to be effective
as of the Effective Date.

 

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC (“CUSTOMER”)

 

By: Charter Communications, Inc., its Manager

CSG SYSTEMS, INC. (“CSG”)

 

 

By: /s/ Mike Ciszek

 

 

By:  /s/ Bret C. Griess

 

Title:  VP Billing & Collections

 

Title:  EVP & COO

 

Name:  Mike Ciszek

 

Name:  Bret C. Griess

 

Date:  3/5/15

 

Date:  3/5/15

 